DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a division of U.S. Application No. 15/341,700 filed on November 2, 2016 which claims priority from U.S. Provisional Application No. 62/249,588, filed on November 2, 2015. 

Drawings Objection
The drawings filed on September 26, 2019 are objected to because color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 83-92 and 96-107 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apkarian (September 26, 2013, “Effect of L-dopa in subacute back pain population” NIH U.S. National Library of Medicine Clinical Trials).
Claims 83-92 and 96-107 of the instant application claim a method of reducing pain in a subject in need thereof comprising administering a dopaminergic agent and an analgesic agent in a ratio of about 1:20 to about 1:2.
Apkarian teaches that the transition from acute low back pain to chronic low back pain has been shown to be a result of changes in brain circuitry (detailed description). 
Thus Apkarian teaches combining 750 mg naproxen with 150 mg levodopa and 37.5 mg carbidopa; 750 mg naproxen with 300 mg levodopa and 75 mg carbidopa; and 750 mg naproxen with 600 mg levodopa and 150 mg carbidopa.  The ratio of dopaminergic agent to analgesic agent taught by Apkarian is 1:15, 1:7.5, 1:5, 1:3.75 and 1:2.5.
Thus the cited claims of the instant application are anticipated since Apkarian teaches a method of reducing pain in a subject in need thereof comprising administering a dopaminergic agent, specifically levodopa and an analgesic agent, specifically naproxen, in a ratio of about 1:20 to about 1:2.  Claims 96-97 are anticipated since .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 93-95 are rejected under 35 U.S.C. 103 as being unpatentable Apkarian (September 26, 2013, “Effect of L-dopa in subacute back pain population” NIH U.S. National Library of Medicine Clinical Trials) as applied to claims 83-92 and 96-107 above.
Claims 93-95 of the instant application claim the ratio of levodopa to carbidopa to the analgesic agent is about 1:4:80, respectively and the treatment is for chronic pain.
Apkarian does not teach the specific ratio as claimed in claim 93 or the treatment of chronic pain as claimed in claim 94.

Furthermore, claim 93 is rendered obvious since it is obvious to vary and/or optimize the amount of components provided in the composition in order to provide a composition having the desired properties such as the desired ratios, concentrations, percentages, etc. such that optimal treatment of the disorder is achieved.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Thus claims 93-95 are rendered obvious in view of the cited prior art teachings.

Claims 83-107 are rejected under 35 U.S.C. 103 as being unpatentable over Leighton et al. WO 2005/107467 A2.
Claims 83-107 of the instant application claim a method of reducing pain in a subject in need thereof comprising administering a dopaminergic agent and an analgesic agent in a ratio of about 1:20 to about 1:2.

Claim 1 of Leighton et al. teaches a method of treating pain or nociception comprising administering to a subject in need thereof a combination of an opioid, a non-steroidal anti-inflammatory drug (NSAID) or acetaminophen and a dopaminergic agent wherein the combination is administered in a therapeutically effective amount (page 16).  Claim 3 of Leighton et al. claims the NSAID is chosen from a group that included naproxen (page 16).  Claim 5 of Leighton et al. claims the dopaminergic agent is the dopamine precursor levodopa (page 17).  Claims 14-16 of Leighton et al. claims the treatment is for chronic pain, neuropathic pain or acute pain.
Claims 91 is rendered obvious since Leighton et al. teaches treating acute pain and thus said patient is necessarily at risk for developing chronic pain.  Moreover, since Leighton et al. teaches treating acute pain with the same combination as claimed, said combination will necessarily prevent the transition of acute pain to chronic pain as claimed in instant claim 91.  Claims 96-97 of the instant application are rendered 
Leighton et al. does not teach the amounts as claimed for each component.
However, it is obvious to vary and/or optimize the amount of components provided in the composition in order to provide a composition having the desired properties such as the desired ratios, concentrations, percentages, etc. such that optimal treatment of the disorder is achieved.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).  In addition, Leighton et al. et al. teaches a method for reducing pain comprising the same combination of an analgesic and a dopaminergic agent and as such an ordinary skilled artisan would necessarily arrive at the same dosages, amounts and ratios as claimed through routine optimization.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
	Claims 83-107 are rejected.  Claims 1-82 are canceled.  No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM